Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed on 05/20/2021 is being considered by the examiner.

Response to Amendment
Claims 1-20 are currently pending in this application and among them claims 1, 9, and 16 are independent claims and claims 1, 4-5, 9, 12-13, and 16, has been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 are moot in view of new ground of rejection which resulted for the amendments of the independent claims 1, 4-5, 9, 12-13, and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 6-9, 12, and 14-16 are rejected on the ground of nonstatutory double patenting over claims 22-29, 31-32, 34, and 36-37, of U.S. Patent No,10993065, since the pending claims are broader than the patented claims, thus anticipated the patented claims and further since the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14 , and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connell et al.(US 2017/0200444 A1).

Regarding Claims 1, 9, and 16, O’Connell et al. teach: A method of customizing sound for a user, the method comprising ([0016] According to one aspect, a method of canceling noise for an ANR headphone is provided. The method includes receiving a feedback audio signal representative of sound inside the ANR headphone from a feedback microphone, identifying acoustic characteristics of a subject wearing the ANR headphone, comparing the acoustic characteristics of the subject with the acoustic parameters, selecting a profile from a plurality of stored profiles, each profile including controller information and acoustic parameters, based on the comparison between the acoustic characteristics of the subject and the acoustic parameters of the selected profile, generating a driver signal based on at least the controller information of the selected profile and the feedback audio signal, and providing the driver signal to a speaker in the headphone. [0017] In one example, the act of selecting the profile includes determining whether the acoustic characteristics of the subject match the acoustic parameters of the selected profile. [0043] One such headphone implementation is the ANR headset 200 illustrated in FIG. 2. The ANR headset 200 includes earcups 202 connected by a headband 204. As illustrated, each earcup 202 includes an ear cushion 104, a feed-forward microphone 110, a feedback microphone 112, and a driver 114.): emitting a predetermined audio signal (Fig.1. audio signal 108 or Fig.6, test signal) using a transducer  (Fig.1 or Fig.2, driver 114) located on a first portion (Fig.1, or Fig.2, position of the driver 114 as first portion on any one driver 114 of the headset) of a head-mounted device worn by the user (ANR headset 200); receiving the predetermined audio signal at a microphone (Fig.1, feedback microphone 112) located on a second portion of the head-mounted device(Fig.1, or Fig.2, position of the feedback microphone 112 as second portion on any other feedback microphone 112 of the headset), the second portion being different from the first portion ([0044] As illustrated in FIG. 2, the feed-forward microphone 110 is disposed on an external portion of the earcup 202 to detect external noise and the feedback microphone 112 is disposed in the earcup proximate the driver 114. It is appreciated that other arrangements of the feed-forward microphone 110, the feedback microphone 112, and the driver 114 may be employed based on the particular application. [0065] In some examples, the headphone identifies characteristics of the subject by identifying one or more characteristics of the plant G.sub.1 126 as illustrated in FIG. 1. The characteristics of the plant G.sub.1 126 may be identified by providing a known stimulus to the system via the driver 114 and analyzing the response of the system detected by the feedback microphone 112. One such process is illustrated by process 600 in FIG. 6. Process 600 includes an act 602 of providing a test signal to the driver, an act 604 of monitoring the feedback microphone, and an act 606 of identifying a relationship between the driver and the feedback microphone. [0066] In act 602, the headphone provides a test signal to the driver. The test signal provides a known stimulus to the system to cause a system response that may be detected by the feedback microphone in act 604. Example test signals include various chimes, tones, and/or noises. The test signal may be stored locally in the memory of the headphone. It is appreciated that other signals may be used as the test signal. For example, the headphone may receive an audio signal from a handheld device and employ the received audio signal as the test signal.); determining a transfer function for the user based on the received predetermined audio signal; and applying the transfer function to audio signals transmitted to the user ([0067] In act 606, the headphone identifies a relationship between the driver and the feedback microphone. For example, the headphone may identify a transfer function between the driver and the feedback microphone (e.g., transfer function G.sub.1 126). In another example, the headphone may determine an approximation of the relationship between the driver and the feedback microphone to reduce the computational complexity. For example, the headphone may determine an energy ratio between the driver signal and the feedback microphone signal across a range of frequencies. The energy ratio may be determined by, for example, performing a Fast Fourier Transform (FFT) operation on the signals and determining a signal energy level at each frequency. The signal energy of the feedback microphone signal may be divided by the signal energy of the test signal at each frequency level to generate the energy ratio.).

Regarding Claims 2, 10, and 17, O’Connell et al. teach: The method of claim 1, wherein the first portion of the head-mounted device is an earphone of the head-mounted device (earcup), a support of the head-mounted device worn over an ear of the user (headband), a cable of the head-mounted device, a headband of the head-mounted device, or a boom (speaker) of the head-mounted device (See anyone of the Fig.1-2, ANR headset 200 includes earcups 202 connected by a headband 204 or FIG. 3A illustrates an external view of the in-ear ANR headset 300 including a positing and retaining structure 302, a driver module 304, a tip 310, a sealing structure 312, and a stem 314 and the rejection of claim 1).

Regarding Claims 3, 11, and 18, O’Connell et al. teach: The method of claim 1, wherein the second portion of the head- mounted device is an earphone of the head-mounted device, a support of the head- mounted device worn over an ear of the user, a cable of the head-mounted device, a headband of the head-mounted device, or a boom of the head-mounted device (See rejection of claim 2).

Regarding Claims 4 and 12, O’Connell et al. teach: The method of claim 1, further comprising: obtaining anatomical data (acoustic characteristics of the subject's ear canal) for the user; and modifying the transfer function based on the obtained anatomical data; wherein the anatomical data includes one or more of a size of a head of the user, a shape of the head of the user, or a distance between a first ear and a second ear of the user (See rejection of claim 1 and [0002] These noise reduction devices generate the noise canceling signals based on an assumed set of acoustic characteristics of the subject's ear canal. [0003] The profile execution routine may be configured to identify acoustic characteristics of a subject wearing the ANR headphone, compare the acoustic characteristics of the subject with the acoustic parameters of the plurality of profiles, select a profile from the plurality of profiles based on the comparison between the acoustic characteristics of the subject with the acoustic parameters of the selected profile, and provide the controller information of the selected profile to the noise reduction circuit.[0031]  For instance, some examples disclosed herein manifest an appreciation that the acoustic characteristics of the ear canal vary between individuals, and noise reduction performance can be improved by tailoring the controller generating the noise canceling signals to the specific acoustic characteristics of the subject's ear canal. These customized controllers, however, may become unstable if the ear canal acoustics change (e.g., a different subject puts on the ANR headset). Accordingly, some examples include headphones capable of identifying the acoustic characteristics of the subject and switching between one or more customized controllers based on the identified acoustic characteristics of the current subject. Thereby, noise reduction performance may be improved without sacrificing user compatibility. [0038] In some examples, the headphone 100 stores one or more customized controllers (e.g., feedback, feed-forward, and/or audio controllers) that are customized for the acoustic characteristics of the ear 102 of the subject. Employing customized controllers offers improved performance relative to generic controllers suitable for the general populace.). [0057] For example, the user interface 414 may include a display presenting a list of profiles that the user may navigate via one or more scroll buttons and/or a select button. Each profile may be identified by, for example, a name associated with the control scheme (e.g., “John Doe's Profile”).

Regarding Claims 5 and 13, O’Connell et al. teach: The method of claim 1, wherein the transducer is outward-facing (See Fig.2 where the driver 114 is outward facing and rejection of claim 1).

Regarding Claims 14, O’Connell et al. teach:  The one or more non-transitory computer-readable media of claim 12, wherein obtaining the anatomical data for the user comprises obtaining data from one or more sensors mounted on a listening device worn by the user (See rejection of claim 4, specifically [0002] These noise reduction devices generate the noise canceling signals based on an assumed set of acoustic characteristics of the subject's ear canal. [0003] The profile execution routine may be configured to identify acoustic characteristics of a subject wearing the ANR headphone, compare the acoustic characteristics of the subject with the acoustic parameters of the plurality of profiles, select a profile from the plurality of profiles based on the comparison between the acoustic characteristics of the subject with the acoustic parameters of the selected profile, and provide the controller information of the selected profile to the noise reduction circuit. [0016] According to one aspect, a method of canceling noise for an ANR headphone is provided. The method includes receiving a feedback audio signal representative of sound inside the ANR headphone from a feedback microphone, identifying acoustic characteristics of a subject wearing the ANR headphone, comparing the acoustic characteristics of the subject with the acoustic parameters, selecting a profile from a plurality of stored profiles, each profile including controller information and acoustic parameters, based on the comparison between the acoustic characteristics of the subject and the acoustic parameters of the selected profile, generating a driver signal based on at least the controller information of the selected profile and the feedback audio signal, and providing the driver signal to a speaker in the headphone. [0017] In one example, the act of selecting the profile includes determining whether the acoustic characteristics of the subject match the acoustic parameters of the selected profile. ).

Regarding Claims 19, O’Connell et al. teach: The head-mounted device of claim 16, further comprising: one or more sensors (Fig.1 or Fig.2, feedforward microphone 110)  mounted on a third portion of the head-mounted device; wherein: the third portion of the head-mounted device is an earphone of the head- mounted device, a support of the head-mounted device worn over an ear of the user, a cable of the head-mounted device, a headband of the head-mounted device, or a boom of the head- mounted device (See rejection of claim 2) ; and the head-mounted device is further configured to obtain anatomical data for the user using data obtained from the one or more sensors (See rejection of claim 14).

Regarding Claims 20, O’Connell et al. teach: The head-mounted device of claim 16, wherein the microphone comprises a microphone array (See rejection of claim 1 and Fig.1-2 where microphone arrays are, feedback and feedforward microphone of 110 and 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. further in view of Nystrom et al.(US 2012/0328107 A1).

O’Connell et al. do teach:  wherein obtaining the anatomical data for the user comprises determining an amount of time it takes for emitted sound to travel from the transducer to the microphone.
Nystrom et al. teach: wherein obtaining the anatomical data for the listener comprises determining an amount of time it takes emitted sound to travel from the transducer to the microphone ([0013] According to another aspect, a device comprises a memory configured to store a plurality of head-related transfer functions (HRTFs), each of the HRTFs being associated with a different head size. The device also comprises processing logic configured to receive time-related information associated with detecting a sound at a first microphone coupled to or located near a user's left ear, receive time-related information associated with detecting the sound at a second microphone coupled to or located near the user's right ear and determine a time difference between detection of the sound at the first microphone and detection of the sound at the second microphone. The processing logic is also configured to estimate a user's head size based on the time difference, at least one of identify a first HRTF associated with the user's head size, generate a first HRTF based on the user's head size, or modify an existing HRTF to provide a first HRTF based on the user's head size, and apply the first HRTF to audio signals to produce output signals. [0043] In other implementations, headphones 110 may include an over-the ear type headset or another type of headset with speakers providing left and right ear output. Headphones 110 may also include one or more microphones that may be used to sense sound and estimate the head size of a user currently wearing headphones 110. The head size information may be provided to user device 120 to customize the audio output provided to headphones 110, as described in more detail below. [0051] As illustrated in FIG. 3A, sound source 310 located to the side of user 302's head may create a sound (illustrated by the dashed lines). The microphone in earpiece 110-1 may detect the sound at a time T1, as indicated in the output illustrated at area 320. The microphone in earpiece 110-2 may detect the sound at time T2, as also illustrated at area 320 in FIG. 3A. Based on the difference in the time that the microphones in earpieces 110-1 and 110-2 detected the sound (e.g., time T2 minus time T1), the head size of the user may be estimated. For example, assuming that sounds travels at approximately 1,126 feet per second, an estimate of the distance associated with one half the circumference of user 302's head (e.g., the distance around the head from earpiece 110-1 to earpiece 110-2) may be obtained by multiplying the time difference between T2 and T1 (in seconds) by 1,126 feet per second to arrive at a head size estimation. [0056] In addition, in the examples described above with respect to FIGS. 3A and 3B, it was assumed that the delay in time for sound from sound source 310 reaching earpiece 110-2 corresponds to a distance that equals approximately one half of the circumference of the user's head. That is, the sound is assumed to reach earpiece 110-2 after it diffracts around user 302 or user 304's head from the user's left ear to the user's right ear. I).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for O’Connell et al.  to include the teaching of Nystrom et al. above to estimate a user's head size based on the time difference, at least one of identify a first HRTF associated with the user's head size, generate a first HRTF based on the user's head size, or modify an existing HRTF to provide a first HRTF based on the user's head size, and apply the first HRTF to audio signals to produce output signals. 
Allowable Subject Matter
Claims  7-8 and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further allowance would be condition to an approval of a TD to overcome the DP rejection of the objected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Asada et al. (Us 2018/0176681 A1) teach:
In the earhole-wearable sound collection device, a microphone that collects emitted speech voice is provided in a space that is substantially sealed off from outside and connects to an ear canal of the wearer (the speaker). With the microphone being located in the space sealed off from outside, emitted speech voice that propagates through the ear canal of the wearer is collected. In a sound collection signal obtained through the ear canal, the emitted speech voice component is dominant over the noise component particularly at low frequencies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656